Citation Nr: 0625729	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-35 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected dizziness prior to May 1, 2002.

3.  Entitlement to an evaluation in excess of 30 percent for 
service-connected dizziness from May 1, 2002.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1970 to March 1973.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 10 percent for his service-connected 
dizziness, effective from April 2001.  Thereafter, a June 
2004 rating decision increased the rating for this disability 
to 30 percent, effective from May 1, 2002.  Although the 
rating decision stated that this result satisfied the claim 
on appeal, there is no statement from the veteran or his 
representative to this effect, and by not increasing the 
rating from the original date of service connection, the 
regional office (RO) has not granted all of the benefits 
originally sought.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board finds that the veteran's 
appeal has not been completely satisfied and that it 
continues to have jurisdiction over this claim.  In addition, 
the Board has separated the issue on appeal into two issues 
to better comport with the procedural history of this claim.  

The issues of entitlement to an evaluation in excess of 10 
percent for service-connected dizziness prior to May 1, 2002, 
and an evaluation in excess of 30 percent for dizziness from 
May 1, 2002, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board further notes that a delay in the Board's 
consideration of the appeal occurred when the Department of 
Veterans Affairs (VA) stayed the adjudication of tinnitus 
claims affected by Smith v. Nicholson, 19Vet. App. 63 (2005).  
That stay has now been lifted.  


FINDING OF FACT

The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (prior and subsequent to June 13, 2003); Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the pre-1999 and pre-June 13, 2003 versions of DC 6260 
required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
and stayed the adjudication of tinnitus rating cases affected 
by the Smith decision.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the Court erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limit a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law and not the underlying facts or 
development of the facts are dispositive in a matter.


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.


REMAND

With respect to the claims for an evaluation in excess of 10 
percent for service-connected dizziness prior to May 1, 2002, 
and an evaluation in excess of 30 percent for dizziness from 
May 1, 2002, the Board finds that the record does not reflect 
the existence of any letter from the RO that would constitute 
a sufficient VCAA notice letter that is thereafter followed 
by a readjudication of the claims.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  Thus, the Board finds that 
the veteran should be provided with an additional letter 
pursuant to the VCAA as to the veteran's increased rating 
claims, advising him of the evidence necessary to 
substantiate the claims, and the respective obligations of VA 
and the veteran in obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran should also be asked to provide any evidence in 
his possession that pertains to these claims, and advised of 
the bases for assigning ratings and effective dates.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VCAA 
notice letter as to the claims for an 
evaluation in excess of 10 percent for 
service-connected dizziness prior to 
May 1, 2002, and an evaluation in 
excess of 30 percent for dizziness from 
May 1, 2002, noting the evidence 
necessary to substantiate the claims, 
and the respective obligations of VA 
and the veteran in obtaining such 
evidence.  The veteran should also be 
asked to provide any evidence in his 
possession that pertains to these 
claims, and advised of the bases for 
assigning ratings and effective dates. 

2.  Regardless of whether there is any 
response or further development as a 
result of the VCAA letter noted above, 
the veteran's claims for an evaluation in 
excess of 10 percent for service-
connected dizziness prior to May 1, 2002, 
and an evaluation in excess of 30 percent 
for dizziness from May 1, 2002, should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


